                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                          EASTERN WATERLOO DIVISION

Levita Simmons, et al.

                                                    CASE NO.
               Plaintiff(s),                     6:21-cv-02036-LRR-KEM

vs.                                                        MOTION TO APPEAR
                                                             PRO HAC VICE
Tyson Foods, Inc., et al.

               Defendant(s).


Katherine A. Roche, a lawyer who is not a member of the bar of this district, moves to
appear in this case pro hac vice on behalf of Plaintiffs, Levita Simmons and Jeffrey Orvis.
Ms. Roche states that She is a member in good standing of the bar of the State of Illinois,
and that she agrees to submit to and comply with all provisions and requirements of the
rules of conduct applicable to lawyers admitted to practice before the state courts of Iowa
in connection with her pro hac vice representation in this case.
Ms. Roche further states that she will comply with the associate counsel requirements of
LR 83(d)(3) and (4) by associating with Elizabeth Araguas , an attorney who has been
admitted to the bar of this district under LR 83(b) and (c) and who has entered an
appearance in this case.

The certificate of good standing (dated within the last 90-days) required by Administrative Order
No. 19-AO-0004-P is attached.


                                                    s/Katie Roche
